Citation Nr: 1819933	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  14-31 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Saint Petersburg, Florida


THE ISSUES

1. Entitlement to an increased rating for hypertension, currently rated as noncompensably disabling.

2. Entitlement to service connection for a psychiatric condition (to include anxiety, mood disorder (unspecified depressive disorder and adjustment disorder with depression and anxiety), nonsleep disorder mental comorbidity, and pain disorder associated with psychological factors and a GMC), to include as secondary to the service connected disability of bilateral lower extremity radiculopathy associated with degenerative joint disease (DJD) and status-post L5-S1 spinal fusion of the lumbar spine. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran and wife


ATTORNEY FOR THE BOARD

A. Norwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to April 1987. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

Claims for service connection for psychiatric disorders may encompass claims for service connection for all diagnosed psychiatric disorders. Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009). Accordingly, the Board has recharacterized the issue on appeal.

In July 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ). A transcript of this hearing is associated with the claims file.

The record was held open following the July 2017 Board hearing to allow the Veteran to submit additional evidence, which he did in July and August 2017. Although evidence has been received subsequent to the final consideration of the claims by the RO, the Veteran waived RO consideration of that evidence. See July 2017 waiver. The Board may consider the issues on appeal. See 38 C.F.R. § 20.1304(c) (2017).
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).

The issue of service connection for a psychiatric condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At his July 2017 hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of the issue of entitlement to an increased rating in excess of 0 percent for hypertension.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for the issue of entitlement to an increased rating in excess of 0 percent for hypertension have been met. 38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VCAA

Initially, the Board notes that the Veteran has been provided all required notice and that the evidence currently of record is sufficient to substantiate his claim. Therefore, no further development with respect to the matter decided herein is required under 38 U.S.C. §§ 5103, 5103A (2012) or 38 C.F.R. § 3.159 (2017). Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).



II. Withdrawn Issues

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C. § 7105. An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204. Withdrawal may be made by a Veteran or by his or her authorized representative. Id. 

At his July 2017 hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal of his increased rating claim for hypertension. As to this issue, there remains no allegation of error of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the claim and it is dismissed.


ORDER

The appeal on the issue of entitlement to an increased rating for hypertension in excess of 0 percent has been withdrawn and is dismissed.


REMAND

VA obtained a psychiatric examination in conjunction with the Veteran's claim for service connection a psychiatric condition in July 2014. In that report, the examiner indicated that the Veteran had current diagnoses for unspecified depressive disorder, as well as unspecified alcohol-related and cocaine-related disorders. In noting the Veteran's relevant mental health history, the examiner reported that the Veteran had been diagnosed with alcohol dependence in partial remission and adjustment disorder with depression/anxiety, and a rule-out diagnosis of major depressive disorder.

However, subsequent VA treatment records from August 2016 and July 2017 also indicate diagnoses for anxiety, as well as nonsleep disorder mental comorbidity and pain disorder associated with both psychological factors and a GMC.

As the Veteran now has new diagnoses of various acquired psychiatric disorders, the Board must expand his claim for service connection for a psychiatric disorder to include the anxiety, nonsleep disorder mental comorbidity, and pain disorder associated with both psychological factors and a GMC. Clemons v. Shinseki, 23 Vet. App. 1 (2009). As other psychiatric disabilities have been diagnosed, the Board must remand the claim for a new examination concerning whether the claimed acquired psychiatric disorder, to include anxiety, nonsleep disorder mental comorbidity, and pain disorder associated with both psychological factors and a GMC, is causally related to his active duty service.

Additionally, the Veteran indicated at the April 2017 hearing that he has been seeing mental health practitioners, including a pain psychologist. While on remand, the Veteran should be requested to identify all facilities at which he seeks psychiatric treatment and to either authorize those record for release or submit them himself.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1.  Contact the Veteran and request that he submit or authorize for release all private treatment records associated with his claimed acquired psychiatric disorders.

Then, make appropriate efforts to obtain any records so authorized for release. All actions to obtain the records should be documented. If the records cannot be located or do not exist, the Veteran should be notified and given an opportunity to provide them.

2. Appropriate efforts should be made to obtain and associate with the case file any further VA treatment records.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

3. After undertaking the development listed above to the extent possible, schedule the Veteran for a VA examination with a VA psychiatrist or psychologist to determine the nature and etiology of the acquired psychiatric disorder, to include anxiety, mood disorder (unspecified depressive disorder and adjustment disorder with depression and anxiety), nonsleep disorder mental comorbidity, and pain disorder associated with psychological factors and a GMC. The claims file must be made available to and reviewed by the examiner, and a note that it was reviewed should be included in the report. After reviewing the claims file and examining the Veteran, the examiner should answer the following questions:

Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's acquired psychiatric disorder, to include anxiety, mood disorder (unspecified depressive disorder and adjustment disorder with depression and anxiety), nonsleep disorder mental comorbidity, and pain disorder associated with psychological factors and a GMC, is related to service?

Is it at least as likely as not (i.e., 50 percent probability or greater) that any currently diagnosed psychiatric condition was caused by or aggravated by the Veteran's service-connected disability of bilateral lower extremity radiculopathy associated with DJD and status-post L5-S1 spinal fusion of the lumbar spine. If such aggravation is found, the examiner should determine: (a) the baseline manifestations of the Veteran's psychiatric condition absent the effect of aggravation, and (b) the increased manifestations that are proximately due to the service-connected disability.

A detailed rationale for the opinion must be provided. Review of the entire claims file is required. The examiner should comment on the diagnoses in rendering the opinion.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

4. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case (SSOC) which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
M.H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


